Citation Nr: 1300197	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  06-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back disability.

2.  Entitlement to service connection for a chronic bilateral foot disability. 

3.  Entitlement to service connection for a chronic disability manifested by left-sided head pain. 

4.  Entitlement to service connection a chronic hearing disability. 

5.  Entitlement to service connection for a chronic kidney disability. 

6.  Entitlement to service connection for a chronic right knee disability. 

7.  Entitlement to service connection for a chronic disability manifested by chest pain. 

8.  Entitlement to an initial evaluation in excess of 30 percent prior to December 19, 2006, in excess of 50 percent prior to December 7, 2011, and in excess of 70 percent since December 7, 2011, for posttraumatic stress disorder (PTSD). 

9.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder injury with current metallic particles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004, including service in Southwest Asia from April 2003 to March 2004. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter was originally on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issues of entitlement to service connection for a chronic back disability, bilateral foot disability, disability manifested by left-sided head pain, and right knee disability, and to an increased evaluation for right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes related to his active duty service. 

2.  The Veteran does not have a chronic kidney disability related to his active duty service. 

3.  The Veteran's chest pains are not been attributable to a known clinical disorder and have been manifested by chronic muscle pain since discharge from service.  

4.  Prior to September 1, 2006, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency; it was not manifested by occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas or total occupational and social impairment.  

5.  From September 1, 2006 to December 18, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; it was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

6.  Since December 19, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; it has not been manifested by total occupational and social impairment.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic hearing disability for VA purposes have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.117, 3.385 (2012).

2.  The criteria for service connection for a chronic kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).

3.  The criteria for service connection for an undiagnosed illness manifested by chest pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.56 (2012).

4.  Prior to September 1, 2006, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.

5.  From September 1, 2006 to December 18, 2006, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met; from December 19, 2006 to December 18, 2011, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.

6.  Since December 19, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's October 2010 Remand, the Appeals Management Center (AMC) scheduled the Veteran for VA examinations to determine the etiology of any current back, feet, head, hearing, kidney, right knee, and chest disorders and to determine the current severity of the Veteran's PTSD and right shoulder disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2010 Remand as to the issues of entitlement to service connection for bilateral hearing loss, chronic kidney disability, and chronic disability manifested by chest pain.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2004, July 2005, March 2006, December 2006, and February 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The March 2006, December 2006, and February 2008 letters specifically advised the veteran that examples of evidence that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation include statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no post-service private treatment records that he wished for VA to obtain on his behalf.  

The record also indicates that the Veteran requested completion of a disability determination form by his VA psychiatrist.  However, the Veteran has not contended that he applied for or was awarded SSA benefits for any of the disabilities on appeal.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2004, July 2005, December 2006, February 2007, November 2010, and January 2011.  38 C.F.R. § 3.159(c)(4).  

The December 2004, December 2006, and January 2011 VA examiners addressed the severity of the Veteran's PTSD.  The July 2005 and February 2007 VA examiners addressed the existence of hearing loss.  The November 2010 VA examinations addressed the severity of the Veteran's PTSD and existence and etiology of disorders of the spine, feet, right knee, chest, head, and kidney in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The November 2010 VA examination reports are thorough; thus this examination is adequate upon which to base a decision. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to provide additional VCAA notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2012). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran need not have met the § 3.385 requirements while in service, including at time of discharge.  Rather, he only needs to currently meet these requirements or at least have since filing his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Service connection for hearing loss may be granted in this circumstance if there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting these regulatory requirements for a ratable hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Hearing Loss

The Veteran underwent VA examination in July 2005.  At that time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
20
25

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner noted that audiologic test results indicated bilateral hearing within normal limits from 500 to 4000 Hertz and excellent speech recognition ability in both ears.  The examiner also noted normal middle ear function.  

The Veteran underwent VA examination in February 2007.  At that time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
20
15
15
30
30

Speech recognition was 100 percent in both ears.  The examiner noted that audiologic test results indicated bilateral hearing within normal limits from 500 Hertz to 2000 Hertz with mild sensorineural hearing loss from 3000 Hertz to 4000 Hertz bilaterally, excellent speech recognition ability in both ears, and normal middle ear function.  

As such, VA audiometric testing has not demonstrated auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 or greater; or word recognition scores using the Maryland CNC test less than 94 percent.  38 C.F.R. § 3.385.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Veteran's statements, even if presumed credible in view of Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), are in no way competent evidence of a bilateral hearing loss disability, let alone one that is of in-service onset.  Bilateral hearing loss is distinguishable from the disabilities addressed in Barr, Jandreau, Charles, and Falzone because it is a disability that can only be diagnosed based upon the threshold findings set forth in 38 C.F.R. § 3.385.  The Veteran has not been shown to have the training, credentials, or expertise in either audiology or medicine to ascertain on his own whether those specific thresholds are met in this case.  As such, his lay contentions cannot be considered competent evidence in view of 38 C.F.R. § 3.159(a)(2), and they lack probative value.  Rather, the competent evidence of record clearly shows the absence of a bilateral hearing loss disability.

Absent a showing of a hearing loss disability meeting the criteria of 38 C.F.R. § 3.385 which could be related to service, entitlement to service connection for bilateral hearing loss must be denied.

Kidney

With respect to the Veteran's claim for service connection for a kidney disorder, the Veteran testified in November 2006 that he experiences a very strong pain the back and in the lateral sides in the area of the kidney lasting as long as three hours.  The Veteran, however, also testified that no doctor has told him that he suffered from kidney problems as a consequence of his medications for his right shoulder and back pain.

At the November 2010 VA examination, the Veteran denied any kidney disorder.  He also denied having had any problem with his kidneys or urinary complaints.  After physical examination of the Veteran, the examiner noted that there was no evidence of any kidney disorder.  

The service and post-service medical records are absent any complaints of or treatment for any kidney disorder.  Thus, the medical evidence fails to show that the Veteran currently suffers from a kidney disability or kidney signs or symptoms that may be manifestations of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. § 3.303, 3.317.  In the absence of competent medical evidence that a kidney disability exists which was caused by or aggravated by the Veteran's military service or evidence that the Veteran has kidney signs or symptoms that may be manifestations of undiagnosed illness, the criteria for establishing service connection for a kidney disability have not been established.  

Chest Pain

With respect to the Veteran's claim for service connection for a disability manifested by chest pains, the Veteran underwent VA examination in December 2004.  At that time, the Veteran complained of chest pain with episodes beginning to appear after arriving in Puerto Rico associated with anxiety, palpitations, and pain in the cervical area and back of the neck and not associated with shortness of breath and/or diaphoresis.  The Veteran also mentioned a sensation of pressure in his chest.

Physical examination demonstrated regular cardiac rhythm, s1 and s2 normal, no extra sound, no s3.  Chest x-ray done in July 2004 was negative.  The examiner noted that EKG with no acute abnormalities and that no specific diagnosis could be rendered with the information available.

A GXT was done in January 2005 which was positive for exercise-induced ischemia.  A cardiovascular stress test was performed in May 2005 which was a normal study with no scintigraphic evidence of reversible perfusion changes to suggest the presence of myocardial ischemia for the heart rate obtained.  

The Veteran subsequently testified in November 2006 that his chest pain began while he was involved in combat operations.  The Veteran testified, "When you start to run for a short period of time, fast, you feel a strong pain in the chest, very strong."  

A March 2009 Emergency Acute Care note indicates that the Veteran presented with complaints of chest wall pain increasing with pressure and movement.  After physical examination, EKG, and CT scans of the brain and lumbar spine, the examiner noted evidence of costochondritis.

The Veteran underwent VA examination in November 2010 at which time he reported that his "chest disorder" referred to chest pain episodes that he had suffered since he returned from Iraq in 2004.  After physical examination, the Veteran was diagnosed as having subjective dyspnea and atypical chest pain episodes without diagnosis of cardiopulmonary disease.  The examiner noted that the Veteran's symptoms of chest pain and dyspnea with mild exertion had been chronic in nature but were not part of a medically unexplained chronic multi-symptoms illness but were part of an undiagnosed illness as there was no evidence of cardio respiratory pathology to explain these symptoms and that the symptoms were subjective could not be attributed to a specific diagnosis.  

In this case, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran has a current undiagnosed illness that causes chest pain.  Moreover, based on the Veteran's consistent reports of chest pain since service separation, and the supporting opinion of November 2010, the Board will give the Veteran the benefit of the doubt, and conclude that service connection is warranted for an undiagnosed illness manifested by chest pain.  

The Veteran has reported intermittent chest pain, but no evidence of a defect or impairment of function.  However, these findings are at least consistent with slight muscle disability under 38 C.F.R. § 4.56(d)(1).  Therefore, while the Veteran does not have any loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side, there is at least consistent evidence of some disability under the potentially applicable rating criteria for muscle injuries.  For all of these reasons, the Board finds that the criteria for service connection for a disability manifested by chest pain as due to a chronic qualifying disability have been met.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 30 percent disabling prior to December 19, 2006, 30 percent disabling from December 19, 2006 to December 6, 2011, and70 percent disabling since December 7, 2011, pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 , Diagnostic Codes 9411-9440 a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a zero percent evaluation. 

A 30 percent evaluation requires the existence of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); the existence of spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.   

A November 2004 VA psychiatric progress note indicates that the Veteran was oriented to all spheres.  The Veteran demonstrated no impairment of thought content.  He demonstrated coherent, relevant, and logical thought process.  The Veteran experienced memory impairment for recent events.  His judgment and insight were good.  The Veteran reported symptoms of depression.  The Veteran had multiple complaints with regard to his nerves such as shaking hands and constant fine tremors in both hands; terrifying nightmares about war incidents; restless sleep; sexual dysfunction (impotence); depressed, anxious, and very irritable mood with frequent episodes of loss of temper.  The Veteran also noted that he could not tolerate noises or crowds, and that this was causing conflict at home with his two stepchildren.  The Veteran also reported memory impairment and noted that at one time he had a photographic memory for people's names but that he had a problem recognizing old friends or little things related to his daily living activities.

The Veteran was cooperative and able to relate well to the examiner.  He was clean and well-groomed in casual clothes and presented no tics or mannerisms.  He was in full contact with reality, and his speech was goal directed and without circumstantiality.  The Veteran denied having any perceptual abnormalities or suicidal or homicidal ideation.  His capacity for memory and abstract thinking were preserved.  Insight into his illness and capacity for social judgment were good to test.  Diagnostic impression was PTSD and a GAF of 56 was assigned.

At the December 2004 VA PTSD examination, the Veteran reported that he awakened frequently during the night and became easily irritable and verbally aggressive.  The Veteran also reported that he isolated in order to avoid problems.  Mental status examination demonstrated that the Veteran was clean, neatly dressed, and groomed.  He was alert and oriented times three.  His mood was anxious, tense, guarded, and depressed.  The Veteran's affect was constricted, his attention and concentration were good, and his memory was fair.  The Veteran was not hallucinating, and he was not suicidal or homicidal.  His memory, insight, and judgment were fair, and he exhibited good impulse control.  The examiner noted that no impairment of thought processes or communication were reported; no delusions or hallucinations were described.  The Veteran reported having memory impairment, sleeping problems, depression, and anxiety.  The Veteran was diagnosed as having PTSD and a GAF of 65 was assigned.   

A February 2005 psychologist note indicates an assessment of adjustment reaction, mixed emotions, and some signs of PTSD.

 A May 2005 psychiatric progress note indicates that the Veteran presented for evaluation of symptoms of anxiety and repetitive vivid nightmares of war experiences in Iraq which caused him to wake up in a sweat with a palpitating heart.  A GAF of 65 was assigned.

A June 2005 psychiatric progress note indicates that the Veteran presented with report that he continued to feel irritable and had difficulty dealing with people which made his work quite difficult.  The Veteran complained of having brief episodes of memory lapses that contributed to his anxiety and frequent nightmares of war content that contributed to a very restless sleep pattern.  Depakote was prescribed in order to improve his poor sleeping pattern.  A GAF of 65 was assigned.  

A November 2005 psychologist note assessed the Veteran with adjustment reaction, mixed emotions, and showed emphasis in his need to be fairly compensated by VA for his bad experiences while in service in Iraq.  The examiner noted no current, acute, or exacerbated symptomatology.

A June 2006 psychologist note indicates that the Veteran appeared centered although he was not satisfied with attention received from VA compensation procedures.  The Veteran demonstrated signs and some symptoms associated with PTSD such as generalized irritability, hostility, and lack of optimism.  

A September 2006 psychiatric progress note indicates that the Veteran presented with characteristic of obsessive-compulsive thinking that contributes to his problems.  The Veteran was able to express feelings of frustration, anger, and loss in an appropriate manner.  The Veteran denied having any perceptual abnormalities or suicidal or homicidal ideation.  The Veteran was prescribed an antidepressant and a hypnotic agent to alleviate his symptomatology, and a GAF of 58 was assigned.

An October 2006 psychiatric progress note indicates that the Veteran had traits of obsessive compulsive personality and poor capacity for insight into his illness both of which made psychotherapy difficult but that he seemed to be willing to deal with his problems.  A GAF of 60 was assigned.

At the November 2006 RO hearing, the Veteran testified that he felt sadness, anger all the time, flashbacks most of the time, nightmares, and trouble sleeping.  The Veteran testified that sometimes, he does not sleep for three days.  The Veteran testified that he was very anxious, that his hands trembled, and that he never felts safe in any place.  The Veteran reported that he felt persecuted, that he was not violent while conscious, but that he found himself doing things that were not proper of a normal person.  His witness testified that while asleep, the Veteran attacked his wife with his hands and legs and tried to asphyxiate her.  

A November 2006 letter from J.A. notes that after returning from Iraq, the Veteran was not the same person and that the Veteran seemed distracted, thoughtful, and without the enthusiasm that he had shown before in his work and that he made basic and complex mistakes.

The Veteran underwent VA examination in December 2006 at which time he reported trouble with sleeping, restlessness, and irritability all occurring four times a week.  The psychiatric examination demonstrated that the Veteran was neatly groomed, his psychomotor activity was unremarkable, and he was oriented to person, time, and place.  His speech was spontaneous, his attitude toward the examiner was cooperative, and his thought process and content was unremarkable.  The Veteran demonstrated a constricted affect and dysphoric mood.  He had no delusions, his intelligence was average, and he understood that he had a problem.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, or problems with activities of daily living.  The Veteran showed good impulse control and was able to maintain minimum personal hygiene.  PTSD was diagnosed, and a GAF of 60 was assigned.  The examiner noted that there was moderate impairment in the stated areas.  

In May 2007, the Veteran presented with feelings of being very depressed and irritable.  The Veteran reported frequent episodes of loss of temper with his wife and terrifying nightmares of war experiences.  The diagnosis was PTSD and obsessive-compulsive personality traits.  A GAF of 53 was assigned.

A July 2007 psychology consult record indicates that the Veteran reported that he experienced nightmares continuously sometimes related to combat situations.  The Veteran's wife noted that the Veteran had tremors when he slept and woke easily startled with any kind of sound.  The Veteran explained that he also experienced irritability, anger, isolation, hypervigilance, and difficulty falling and staying asleep.  Mental status examination demonstrated adequate hygiene, appropriate dress, calm/normal attitude towards examiner, readily spontaneous speech, and alert and attentive level of consciousness.  The Veteran was oriented in all spheres, his mood was depressed and anxious, his affect was expressive, his thought processes was coherent, logical, and goal directed, and his thought content was centered around feelings of worthlessness.  There was no abnormality of perception noted or reported, there were no suicidal or homicidal ideation, and his judgment and insight were good.

The examiner assessed that the Veteran was a highly verbal patient who adequately expressed his trauma memories during the interview.  The examiner noted that the Veteran presented significant difficulties in his transition and readjustment to civilian and family life after returning from Iraq in 2005.  

The Veteran did not report for his psychotherapy appointment in August 2007, but did so for his appointment in January 2008.  At that time, the Veteran reported difficulties in his adjustment to civilian life, including financial and family difficulties.  In February 2008, the Veteran missed his scheduled appointment.  A March 2008 psychiatric progress note indicates that the Veteran presented for evaluation of PTSD symptoms and indicated that he had been feeling "about the same."  

A May 2010 psychiatric progress note indicates that the Veteran reported complaints of episodes of irritability and bad humor; poor tolerance to people, noises, and frustration; and sleeping disturbances, nightmare, and recurrent thoughts of his multiple life-death experiences including when he was wounded.  Mental status examination demonstrated good grooming and hygiene, good eye contact, and no psychomotor retardation or agitation.  The Veteran was noted to be cooperative and calm having no tics or abnormal movement.  The Veteran's speech was spontaneous with adequate volume and production.  His mood was anxious and depressed; his affect was appropriate and mood congruent.  The Veteran had no suicidal or homicidal ideation, there were no auditory or visual hallucinations, and his thought process was coherent, goal directed, and relevant with no racing thoughts or ideas of reference.  The Veteran was alert and oriented to person, time, and place.  He demonstrated good recent and remote memory, good concentration and attention, and fair insight and judgment, and a GAF of 55 was assigned. 

An August 2010 psychiatry note indicates that the Veteran reported feeling anxious and depressed on and off and described period of rage.  The Veteran felt that medications had been somewhat helpful with self control.  The Veteran reported seeing things at times, poor sleep, and nightmares.  Mental status examination demonstrated that the Veteran was calm, cooperative, and was in no acute distress.  He had no tics, tremors, or movement disorders.  His speech was of normal rate and volume.  His mood was dysphoric and irritable, and his affect was somewhat constricted.  The Veteran's thought processes were linear and goal directed, there were no loose associations or flight of ideas, and he denied any suicidal or homicidal ideas.  The Veteran's insight into his illness was fair, and his social judgment was good.  The assessment included PTSD and endorsing depressive symptoms and perceptual disturbances.  The Veteran was prescribed Zoloft for PTSD and depressive symptoms, the dose of Seroquel was increased to address mood symptoms and perceptual disturbances, and Wellbutrin was continued.

In September 2010, the Veteran reported a reaction to Seroquel and was no longer taking it.  The Veteran reported that with Zoloft, he had been feeling calmer and somewhat less dysphoric without ideas of self harm.  The Veteran reported difficulty sleeping.  

In support of his claim, the Veteran submitted a Medical Certification from Dr. Montes which noted that the Veteran had been his patient since November 8, 2011, that the Veteran was exposed to different situations, and that the Veteran continued with the images in his mind, nightmares about this event during the period that he was in active combat.  Dr. Montes noted that the Veteran presented with recurrent distressing dreams of the events, acting or feeling as if the traumatic events were recurring, and dissociative flashback to the stressing episode.  Dr. Montes also noted that the Veteran had persistent symptoms such as hypervigilance, irritability or outbursts of anger, difficulty concentrating, and difficulty falling or staying asleep and frequent nightmares.  A GAF of 50 was assigned. 

The Veteran underwent VA examination in January 2011 at which time the Veteran reported that he lived with his girlfriend, that he did not visit anyone or care to relate with others.  The Veteran stated that he basically spent his days at home.  The Veteran reported having ill humor, poor frustration tolerance, and social isolation.  Psychiatric examination demonstrated that the Veteran was clean and casually dressed.  His psychomotor activity was restless and tense, his speech was spontaneous and coherent, and his attitude towards the examiner was rather angry but he essentially cooperated with the interview.  The Veteran's affect was constricted, his mood was anxious, and when he spoke about his experiences, he looked angry, frustrated, expressing very negative thoughts about military authorities.  The Veteran's attention was intact, and he was oriented to person, time, and place.  He demonstrated an overabundance of ideas and was preoccupied with one or two topics.  The Veteran had no delusions or hallucinations.  He did not show inappropriate or obsessive/ritualistic behavior.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran had fair impulse control, no episodes of violence, and he understood the outcome of his behavior.  The Veteran also had normal memory although he complained about poor retention and recall.  

The examiner noted that the Veteran relater that he lived with "the dead" in his mind.  He also stated that he had to do many things in combat that he now carried in his conscience and he continued to dream about the incidents and Arabs, to the point that he did not tolerate going by a Mosque.  The Veteran reported that his symptoms are present persistently with variable severity and that there are days when his inner anxiety and restlessness are severe.  The Veteran did not report remission of his symptoms despite his treatment.  He referred that all his relationships changed when he came back.  He experiences very intense nightmares and memories of his combat experiences and separates from basically all his friends and many of his family members.

The Veteran was diagnosed as having PTSD with depression, and a GAF of 55 to 50 was assigned.  The examiner noted that there was not total occupational and social impairment or deficiencies in judgment or thinking due to PTSD.  The examiner noted that the Veteran had deficiencies in family relations, work, and mood.

The Board notes in this case that the Veteran has nearly consistently complained of depression, nightmares, restless sleep, irritable mood, anxiety, and memory impairment.  He has also indicated experiencing frustration, anger, loss of temper, verbal aggressiveness, and a tendency to isolate.  Thus, the findings of record indicate that the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment, mild memory loss);  some of the rating criteria for a 50 percent rating (impairment of short- and long-term memory, disturbances of mood, difficulty in establishing and maintaining effective relationships); and some of the rating criteria for a 70 percent rating (unprovoked irritability and difficulty in adapting to stressful circumstances).  

In this case, the severity of the Veteran's various PTSD symptoms can be assessed by the GAF scores assigned during the appeal period.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning. A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions "pretty well" with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school. A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

In this case, until September 1, 2006, GAF scores of 65 had been assigned indicative of mild symptoms or some difficulty in social and occupations functioning.  

On September 1, 2006, a GAF of 58 was assigned which included assessment of the Veteran's personality characteristic of obsessive-compulsive thinking which was noted to contribute to his problem; and at VA examination on December 19, 2006, a GAF of 60 indicative of moderate symptoms or moderate difficulty in social and occupational functioning was assigned.  On May 4, 2007, a GAF of 53 was assigned which noted dual diagnoses of PTSD and obsessive-compulsive personality traits. 

A GAF of 50 was assigned by the Veteran's personal physician in a letter received by the Board on December 19, 2011; and a GAF range of between 50 and 55 was assigned at the January 4, 2011 VA examination indicative of moderate to serious symptoms or moderate to serious  impairment in social or occupational functioning.  

Thus, irrespective of actual symptoms associated with the Veteran's PTSD, and based entirely on the global assessment of functioning scores assigned, it appears that a 30 percent evaluation should be assigned prior to September 1, 2006; a 50 percent evaluation should be assigned from September 1, 2006 to December 18, 2011; and a 70 percent evaluation should be assigned from December 19, 2011.  The Board notes that the GAF scores assigned indicate an almost steady decline in the Veteran's global assessment of functioning.

However, the GAF assigned are additionally consistent with the symptoms and severity of symptoms noted on examinations.  

As noted above, on September 1, 2006, an additional symptoms of obsessive-compulsive thinking was noted.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As there is no indication in the record that it is possible to definitely distinguish the GAF scores specifically assigned solely to the Veteran's PTSD symptoms, the GAF scores assigned for the entire constellation of psychiatric symptoms will be considered here.      
    
Carefully considering all the medical evidence of record, the Board finds that during the period prior to September 1, 2006, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board finds that the record does not support an evaluation in excess of 30 percent prior to September 1, 2006.  

The Board also finds that during the period from September 1, 2006 to December 18, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that the record supports an evaluation in excess of 50 percent from September 1, 2006 to December 18, 2011.

The Board further finds that since December 19, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  Accordingly, the Board finds that the record does not support an evaluation in excess of 70 percent from since December 19, 2011.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111   (2008); see Fisher v. Principi, 4 Vet. App. 57, 60   (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Although there is an indication in the record that the Veteran requested completion of a disability determination form of VA psychiatrist, there is no indication in the record that the Veteran is unable to work solely as a result of his PTSD.  At the January 2011 VA examination, the Veteran reported that all of the people, including the president of the company, were fired and the local office was closed.  The VA examiner specifically noted that the Veteran did not contend that unemployment was due to his mental disorder's effects.  


ORDER

Entitlement to service connection a chronic hearing loss disability is denied. 

Entitlement to service connection for a chronic kidney disability is denied. 

Entitlement to service connection for an undiagnosed illness manifested by chronic muscular chest pain is granted. 

Entitlement to an initial evaluation in excess of 30 percent prior to September 1, 2006 for PTSD is denied.

Entitlement to an evaluation of 50 percent from September 1, 2006 to December 18, 2006, but no higher, is granted; entitlement to an evaluation in excess of 50 percent from December 19, 2006 to December 18, 2011 is denied.

Entitlement to an evaluation in excess of 70 percent since December 19, 2011 for PTSD is denied. 


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In October 2010, the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for right shoulder injury with current metallic particles for additional development.  Specifically, the Board directed that the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right shoulder disability.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.

Finally, with respect to the issues of entitlement to service connection for a chronic back disability, bilateral foot disability, disability manifested by left-sided head pain, and right knee disability, the Board finds that these issues must again be remanded as a result of inadequate November 2010 medical opinions and/or a missing VA examination report from July 2010.  More specifically, the Board notes that in the case of all of these disorders, the November 2010 examiner essentially concluded that service connection for these disabilities was not warranted because there was no documentary evidence that they were incurred in active service, a basis that was clearly rejected in the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consequently, the Board finds that new examinations and opinions must be provided with respect to these claims.  Moreover, with respect to the issues of entitlement to service connection for a chronic back disorder and right knee disability, the Board was unable to locate a relevant July 2010 VA examination report that was otherwise identified in the record.  Consequently, the Board also finds that an effort must be made to obtain this report and associated it with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected right shoulder disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  An effort should also be made to obtain the actual VA report from July 2010 that is otherwise identified in the record.

3.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected right shoulder injury with current metallic particles.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the VA examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should be asked to determine whether the Veteran's right shoulder exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should identify all neurological manifestations of the Veteran's service-connected right shoulder disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) and a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

4.  Schedule the Veteran for another appropriate VA examination to determine the nature and etiology of his claimed back disorder, bilateral foot disorder, left-sided head pain, and right knee disorder.  All necessary diagnostic tests, if any, should be completed.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.

The examiner is requested to state whether the Veteran's complaints are attributable to known clinical diagnoses or to disease processes other than a known clinical diagnosis.  If the examiner cannot identify and known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should further opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's symptoms are part of a medically unexplained chronic multi-symptom illness such as fibromyalgia, irritable bowel syndrome, or chronic fatigue syndrome. 

If the Veteran's complaints are attributable to known clinical diagnoses, the examiner should render an opinion as to whether such disabilities at least as likely as not (a 50 percent or greater probability) are: (1) etiologically related to active military service or events therein; or (2) caused or permanently worsened beyond natural progression due to the Veteran's service-connected PTSD, recently service-connected undiagnosed illness manifested by chronic muscular chest pain, and/or right shoulder disability. 

In providing the above-noted opinions, the examiner may not rely solely on the lack of any in-service or immediate post-service documentary evidence of relevant treatment or complaints, and must instead take into account the Veteran's report of in-service onset and continuing complaints thereafter.  The examiner should also provide a complete rationale for any opinions expressed.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


